Case 0:19-cv-61193-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                       Case No.

 GABRIELA VELA,

        Plaintiff,

        v.

 HARRY SAMUELS, d/b/a SAMUELS
 ACCOUNTING SERVICE

       Defendant.
 ______________________________________/

                                           COMPLAINT

        Plaintiff, GABRIELA VELA, (hereinafter “Plaintiff” or “VELA”), by and through her

 undersigned attorney, hereby files this Complaint against Defendant, HARRY SAMUELS, d/b/a

 SAMUELS ACCOUNTING SERVICE (hereinafter “Defendant” or “SAMUELS”) and says:

                                 JURISDICTION AND VENUE

        1.      This action is brought against Defendant pursuant to 29 U.S.C. § 201, et seq.

 (hereinafter the “Fair Labor Standards Act”, the “FLSA” or the “Act”), and Florida Statutes §

 448.110 (hereinafter “Florida’s Minimum Wage Act,” or “FMWA”).

        2.      Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), and 28

 U.S.C. § 1331, and 28 U.S.C. § 1367.

        3.      Venue is proper in the Southern District of Florida because Plaintiff was employed

 by Defendant in this District; because Defendant, at all material times, conducted and continue to

 conduct business in the Southern District of Florida; because the acts that give rise to Plaintiff’s

 claims occurred within the Southern District of Florida; pursuant to 28 U.S.C. §§ 1391(b) and (c);

 and because Defendant is subject to personal jurisdiction herein.



                                                  1
Case 0:19-cv-61193-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 2 of 7



        4.      All conditions precedent to this action have been performed or waived.

        5.      Plaintiff sent a letter of demand to Defendant on April 18, 2019, which put

 Defendant on notice of Plaintiff’s intent to initiate the instant action (“Demand,” attached hereto

 as “Exhibit A”), pursuant to Fla. Stat. §448.08(6)(a).

                                             PARTIES

        6.      Plaintiff is a resident of Broward County, Florida. During all times relevant to this

 Complaint, Plaintiff was employed by Defendant as a bookkeeper. Plaintiff was therefore an

 “employee” as defined by 29 U.S.C. § 203(e) and covered as an individual under the FLSA.

        7.      Defendant is a resident of Broward County, Florida, doing business as SAMUELS

 ACCOUNTING SERVICE, registered to do business within Florida, with his principal place of

 business in Fort Lauderdale, Florida. Defendant has, at all times material hereto, conducted

 substantial and continuous business within the Southern District of Florida, and is subject to the

 laws of the United States and the State of Florida.

        8.      At all times relevant hereto, Defendant was a covered employer under the FLSA 29

 U.S.C. §§ 203(d) and (s)(1) in that he had employees engaged in commerce or in the production

 of goods for commerce or had employees handling, selling, or otherwise working on goods or

 materials that have been moved in or produced for commerce by any person.

        9.      At all times material to this Complaint, Defendant has had two (2) or more

 employees who have regularly sold, handled, or otherwise worked on goods and/or materials that

 have been moved in or produced for commerce and therefore has employees subject to the

 provisions of the FLSA, 29 U.S.C. § 207.




                                                  2
Case 0:19-cv-61193-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 3 of 7



        10.     Plaintiff should have been classified as an employee rather than an independent

 contractor throughout her employment because the manner in which she was to perform her work

 was dictated by Defendant.

                                   GENERAL ALLEGATIONS

        11.     Plaintiff was a non-exempt employee of Defendant and was subject to the payroll

 practices and procedures set forth hereinafter.

        12.     Plaintiff worked for Defendant as a bookkeeper from January 7, 2019 until March

 22, 2019, with her rate of pay at $28.00 per hour.

        13.     Defendant maintained complete control over the hours Plaintiff worked and the pay

 she was to receive.

        14.     During Plaintiff’s last week of employment with Defendant, from March 18, 2019

 to March 22, 2019, Plaintiff worked for 36.96 hours but received no compensation.

        15.      Defendant therefore paid Plaintiff nothing for her last week of employment, in

 violation of minimum wage laws.

        16.     Plaintiff has retained the undersigned firm to prosecute this action on her behalf

 and has agreed to pay it a reasonable fee for its services.

        17.     Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the prevailing

 party in this Action.

                    COUNT I: VIOLATION OF FLSA / MINIMUM WAGE

        18.     Plaintiff re-alleges and re-avers paragraphs 1–17 as fully set forth herein.

        19.     During the course of Plaintiff’s employment with Defendant, Plaintiff was to be

 compensated at $28.00 per hour.




                                                    3
Case 0:19-cv-61193-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 4 of 7



           20.   For Plaintiff’s last week of employment with Defendant, from March 18, 2019 to

 March 22, 2019, Plaintiff worked for 36.96 hours but received no compensation.

           21.   Defendant knew that Plaintiff worked 36.96 hours for his benefits but refused to

 compensate her properly.

           22.   Defendant willfully violated §§ 6 and 15 of the FLSA by failing to compensate

 Plaintiff at a rate equal to the federal minimum wage for work performed while Defendant

 employed Plaintiff during the relevant time period.

           23.   As a direct result of Defendant’s willful violation of federal laws, Plaintiff has

 suffered damages, including wages, liquidated damages, and costs and fees associated with this

 action.

           WHEREFORE, Plaintiff GABRIELA VELA requests judgment for:

                 a) Unpaid minimum wages in the amount to be determined by the Court, less any

                      amount shown as actually paid.

                 b) Interest on the amount found due;

                 c) Liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                 d) Plaintiff’s cost of suit, together with reasonable attorney’s fees incurred in this

                      action; and

                 e) Such other relief as the Court deems just and proper.

                     COUNT II – VIOLATION OF FMWA/MINIMUM WAGE

           24.   Plaintiff re-alleges and re-avers paragraphs 1 – 17 as fully set forth herein.

           25.   This action is brought under Florida’s Minimum Wage Act (FMWA), § 448.110,

 Florida Statutes.




                                                   4
Case 0:19-cv-61193-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 5 of 7



        26.    On April 18, 2019, Plaintiff sent a demand letter to Defendant for her unpaid wages,

 pursuant to Fla. Stat. §448.110(6)(a). On the same day, Defendant refused to remit payment for

 Plaintiff’s unpaid compensation.

        27.    Defendant violated FMWA by paying Plaintiff less than minimum wage for any

 hours she worked during her last week of employment from March 18, 2019 to March 22, 2019.

        28.    Defendant knew Plaintiff worked 36.96 hours for his benefits during Plaintiff’s last

 week of employment but deliberately refused to properly compensate her.

        29.    As a result of Defendant’s willful violation of FMWA, Plaintiff has suffered

 damages, including wages, liquidated damages, and costs and fees associated with this action.

        WHEREFORE, Plaintiff GABRIELA VELA requests judgment against Defendant as

 follows:

               a) Unpaid minimum wages in the amount to be determined by the Court, less any

                   amount shown as actually paid;

               b) Interest on the amount found due;

               c) Liquidated damages pursuant to Fla. Stat. § 448.110(6)(c)(1);

               d) Plaintiff’s cost of suit, together with reasonable attorney’s fees incurred in this

                   action; and

               e) Such other relief as the Court deems just and proper.

                  COUNT III – VIOLATION OF FMWA/UNPAID WAGES

        30.    Plaintiff re-alleges and re-avers paragraphs 1–17 as fully set forth herein.

        31.    Plaintiff sent a demand letter on April 18, 2019 to Defendant for her unpaid wages,

 pursuant to Fla. Stat. §448.110(6)(a). On the same day, Defendant responded to the demand,

 refusing to remit payment for Plaintiff’s unpaid compensation.



                                                 5
Case 0:19-cv-61193-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 6 of 7



         32.     Plaintiff was not paid for 36.96 hours of her service for her last week of employment

 from March 18, 2019 to March 22, 2019.

         33.     Defendant knew that Plaintiff performed 36.96 hours of work for her benefits from

 March 18, 2019 to March 22, 2019, but refused to compensate Plaintiff properly.

         34.     Plaintiff reasonably estimates that she is owed $1,035.00 as a base amount.

         35.     Further, Plaintiff is entitled to liquidated damages pursuant to Fla. Stat. §

 448.110(6)(c)(1).

         WHEREFORE, Plaintiff GABRIELA VELA requests judgment against Defendant as

 follows:

                 a) Unpaid wages in the amount to be determined by the Court, less any amount

                     shown as actually paid;

                 b) Interest on the amount found due;

                 c) Liquidated damages pursuant to Fla. Stat. § 448.110(6)(c)(1);

                 d) Plaintiff’s cost of suit, together with reasonable attorney’s fees incurred in this

                     action; and

                 e) Such other relief as the Court deems just and proper.

                                      JURY TRIAL DEMAND

         Plaintiff GABRIELA VELA hereby demands a trial by jury on all issues contained herein

 so triable as a matter of right.

 Dated: May 10, 2019.

                                                LAW OFFICES OF CHARLES EISS, P.L.
                                                Attorneys for Plaintiff
                                                7951 SW 6th Street, Suite 308
                                                Plantation, Florida 33324
                                                (954) 914-7890 (Telephone)
                                                (855) 423-5298 (Facsimile)

                                                   6
Case 0:19-cv-61193-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 7 of 7




                              By:   /s/ Charles Eiss
                                    CHARLES M. EISS, Esq.
                                    Fla. Bar #612073
                                    Chuck@icelawfirm.com
                                    TIEXIN YANG, Esq.
                                    Fla. Bar #1010651
                                    tiexin@icelawfirm.com




                                       7
